Citation Nr: 0016421	
Decision Date: 06/21/00    Archive Date: 06/28/00

DOCKET NO.  97-29 242A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for cellulitis left 
arm.

2.  Entitlement to service connection for cysts under arms, 
abdomen, and left testicle.


REPRESENTATION

Appellant represented by:	Colorado Department of Social 
Services



ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel



INTRODUCTION

The appellant had active military service from December 1986 
to February 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Denver, Colorado.  The RO denied entitlement to service 
connection for cellulitis of the left arm, bilateral ankle 
and knee disabilities, sinusitis, and cysts under the arms, 
abdomen, and left testicle.  

The veteran's notice of disagreement submitted in June 1997 
shows he disagreed with the April 1997 RO rating decision in 
its entirety.  However, subsequent to the September 1997 
statement of the case, he filed a substantive appeal wherein 
he limited appellate review to the denials of service 
connection for cellulitis of the left arms, and for cysts 
under the arms, abdomen, and left testicle.  The Board, 
although the RO has otherwise certified additional issues, 
has accordingly construed the issues for appellate review as 
limited to those reported on the title page.


FINDING OF FACT

The claims of entitlement to service connection for 
cellulitis left arm, and cysts under arms, abdomen and left 
testicle are not supported by cognizable evidence showing 
that the claims are plausible or capable of substantiation.


CONCLUSION OF LAW

The claims of entitlement to service connection for 
cellulitis left arm and cysts under arms, abdomen and left 
testicle are not are not well grounded.  38 U.S.C.A. § 5107 
(West 1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The appellant's report of examination at enlistment is 
negative for any type of skin disorder or cysts.  On 
examination the appellant reported that he was in good 
health.

The appellant was hospitalized while in service for 5 days 
from January 11, 1987 to January 15, 1987, for left arm 
cellulitis.  The evidence reveals that he was hit at the site 
of a small pox vaccination while roughhousing with some guys 
in his unit.  Examination revealed a large amount of 
surrounding erythema and swelling of the left lateral upper 
arm.  Resolving left arm cellulitis was diagnosed.

In September 1996 the appellant pertinently filed claims of 
entitlement to service connection for cellulitis, and cysts 
under his arms.

In November 1996, the appellant submitted a statement to the 
RO.  In it he contended that he was hospitalized in Balboa 
Naval Hospital for approximately three to four weeks due to 
swelling of his arm from the smallpox vaccination.

The appellant's father also submitted a statement dated in 
November 1986 wherein he stated that he received a call from 
the appellant from "Belboa Hospital" and the appellant told 
him that he got sick from a smallpox vaccination.  

A February 1997 VA general medical examination report shows 
that with regard to his claimed cellulitis, the veteran 
reported that his arm was healed completely and he had not 
had any problems.  Examination of the left arm revealed a 
scar on the left upper arm from the smallpox vaccination.  
There was no swelling, pain, or redness on the left arm.  The 
diagnosis was cellulitis on the left arm, healed without 
residuals.

Regarding his claimed cysts, the appellant stated that he 
started to have problems in 1990 when he developed cysts in 
both armpits.  Examination revealed a tender cyst, which was 
not draining, in the left armpit, right armpit, left testicle 
and suprapubic area.  The diagnosis was epidermal inclusion 
cysts in both armpits, abdomen, and left testicle.

In a statement contained on VA Form 9, the appellant asserted 
that he was hospitalized and treated for cellulitis while in 
service.  He also stated that he had the problem with cysts 
under his arms, abdomen and left testicle since he was in the 
military and he continues to have it.  He further stated that 
at the time of his VA examination, some of his symptoms were 
not present but his claimed conditions continue to be a 
problem.

Criteria

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  The United States Court of Appeals 
for Veterans Claims (Court) has held that a well-grounded 
claim is "a plausible claim, one which is meritorious on its 
own or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. App. 
379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).  

The Court has held that a well-grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 126 F.3d. 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Alternatively, a claim may be well-grounded by evidence of 
continuity of symptomatology with a condition noted in 
service, 38 C.F.R. § 3.303(b) (1999), and a competent medical 
opinion that there is a nexus between a currently diagnosed 
disorder and the symptomatology for which there is continuity 
with the condition noted in service.  See Savage v. Gober, 10 
Vet. App. 488 (1997).

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. Brown 
5 Vet. App. 19, 21 (1993).

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1131 (West 1991); 
38 C.F.R. § 3.303 (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1999).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (1999); see Savage, supra.  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall also be service 
connected and the secondary condition shall be considered a 
part of the original condition.  38 C.F.R. § 3.310(a) (1999); 
See also Harder v. Brown 5 Vet. App. 183, 187 (1993).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
appellant.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 
3.102, 4.3 (1999).

Analysis

The appellant has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that his claims are plausible.  38 U.S.C.A. 
§ 5107.  


Such claims need not be conclusive, but only possible to 
satisfy the initial burden of § 5107(a).  Murphy, supra at 
81.  A well-grounded service-connection claim generally 
requires medical evidence of a current disability; medical 
or, in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and a current disability.  Caluza, supra at 506.  

Cellulitis of the left arm

Service medical records show that the appellant was 
hospitalized while in-service for cellulitis of the left 
upper arm.  Medical evidence of record subsequent to service 
reveals that his cellulitis is healed without residuals.  In 
fact, during VA examination in 1997 the appellant reported 
that his arm was healed completely and he has had no 
problems.  

Based on the evidence, the appellant does not meet the 
requirement necessary for a well-grounded claim.  There is no 
evidence of a current disability.  In order for his claim for 
service connection to be well grounded, he must provide 
evidence that cellulitis of the left upper arm is currently 
disabling.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); see also Brammer v. Derwinski, 3 Vet. App. 223 
(1992). There is no such evidence in this case.  In the 
absence of competent evidence of cellulitis of the left arm 
currently; the claim of entitlement to service connection for 
cellulitis of the left arm is not well grounded and must be 
denied.  38 U.S.C.A. §§ 1131, 5107(a) (West 1991).

Moreover, the absence of medical records reflecting 
cellulitis of the left arm following the appellant's 
discharge from military service is probative evidence against 
continuity of symptoms of the condition since service.  See 
Mense v. Derwinski, 1 Vet. App. 354 (1991) (veteran failed to 
provide evidence of continuity of symptomatology of low back 
condition); see also Savage, supra.

The appellant contends that even though there were no 
symptoms present at the time of his examination, that does 
not mean that he does not continue to have the problem.  As 
the existence of cellulitis of the left arm requires the 
assessment of a medical professional, the appellant's 
contention is not probative of the issue of whether he 
currently has cellulitis of the left arm.  While the 
appellant is competent to provide evidence on the occurrence 
of observable symptoms during and following service, he, as a 
lay person, is not qualified to make a medical diagnosis.  
See Espiritu, supra.

In addition, the statement of the appellant's father, which 
is also presented as a lay person, is insufficient to 
establish that the appellant currently has cellulitis of the 
left arm.  See Espiritu, supra.  Therefore, such statement 
cannot serve to well ground the appellant's claim for service 
connection for cellulitis of the left arm.

Moreover, the Court in Colvin pointed out that the Board may 
not base a decision on its own unsubstantiated medical 
conclusions but, rather, may reach a medical conclusion only 
on the basis of independent medical evidence in the record or 
adequate quotation from recognized medical treatises.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

For the foregoing reasons, the Board finds that the appellant 
has not presented probative medical evidence of a current 
diagnosis of cellulitis of the left arm.  Consequently, the 
Board concludes that the appellant's claim of entitlement to 
service connection for cellulitis of the left arm is not well 
grounded.  38 U.S.C.A. § 5107(a); Caluza, supra.

Cysts Under Arms, Abdomen and Left Testicle

Service medical records are devoid of any complaints, 
treatment or diagnosis of cysts under arms, abdomen or left 
testicle.  During his VA examination in February 1997 the 
appellant stated that he started to have problems when he 
developed cysts in both armpits.

He is currently diagnosed with epidermal inclusion cysts in 
both armpits, abdomen and left testicle.  There is no 
competent medical evidence in the record that establishes a 
relationship between the appellant's current diagnosis and 
service.  In order for the appellant's claim to be well 
grounded he must produce medical evidence of a current 
disability linked to service by competent medical authority.  
Since no such evidence has been present in this case, the 
claim is not well grounded and entitlement to service 
connection for cysts under arms, abdomen and left testicle is 
therefore denied.

Continuing symptoms of a cyst condition since service is not 
verified in the medical evidence of record.  Therefore, the 
appellant cannot claim service connection based on continuity 
of symptomatology pursuant to the holding in Savage, supra.

The appellant asserted in his appeal to the Board that he had 
his claimed cysts condition since he was in the military.  
This statement is inconsistent with his statement during VA 
examination when he reported that the cyst problem began in 
1990.  The statement is also contrary to the service medical 
records, which do not indicate a cyst condition in service.  
Although the truthfulness of the appellant's statement is 
presumed in determining whether a claim is well grounded, see 
Meyer v. Brown, 9 Vet. App. 425, 429 (1996);  King, supra at 
21, the Board places greater weight of probative value on the 
service medical records and other medical evidence of record.

The Board notes the veteran requested that medical records 
from "the Pueblo Clinic" be obtained to ascertain the 
origin of his epidermal inclusion cysts which he contended 
were secondary to his cellulitis.  As the Board noted 
earlier, the veteran is not shown to have cellulitis, nor has 
such disorder been service connected.  He has in no way 
indicated with any specificity how such medical records would 
well ground his claim for service connection for epidermal 
inclusion cysts.  In fact, he has predicated his contention 
on the basis of such cysts being secondary to cellulitis, a 
disorder not shown by the evidence of record.  Carbino v. 
Gober, 10 Vet. App. 507, 510 (1997).

For the foregoing reasons, the Board finds that the appellant 
has not presented probative medical evidence linking his 
claimed cysts condition to service.  Consequently, the Board 
concludes that the appellant's claim of entitlement to 
service connection for cysts under arms, abdomen and left 
testicle is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991); Caluza, supra. at 506.

The Court has held that if the appellant fails to submit a 
well-grounded claim, VA is under no duty to assist in any 
further development of the claim.  38 U.S.C.A. § 5107(a) 
(West 1991); Grottveit, supra at 93; 38 C.F.R. § 3.159(a) 
(1999).  

As the appellant's claims for service connection for 
cellulitis of the left arm, cysts under arms, abdomen and 
left testicle are not well grounded, the doctrine of 
reasonable doubt has no application to these claims.

The Board finds that the RO advised the appellant of the 
evidence necessary to establish a well grounded claim, and he 
has not indicated the existence of any post- service medical 
evidence that has not already been requested and/or obtained 
that would well ground his claims.  38 U.S.C.A. § 5103(a) 
(West 1991); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 
1997); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

The Board is aware of no circumstances in this matter which 
would put VA on notice that relevant evidence may exist or 
could be obtained, which, if true, would make the claims for 
service connection "plausible."  See generally McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997).


ORDER

The appellant, not having submitted a well-grounded claim of 
entitlement to service connection for cellulitis left arm, 
the appeal is denied.

The appellant, not having submitted a well-grounded claim of 
entitlement service connection for cysts under arms, abdomen, 
and left testicle, the appeal is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

